Case: 19-41046      Document: 00515670268         Page: 1    Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 11, 2020
                                  No. 19-41046                            Lyle W. Cayce
                               Conference Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Olman Neptaly Avila-Ortega,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1738-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Olman Neptaly
   Avila-Ortega has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Avila-Ortega has filed a response, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41046        Document: 00515670268       Page: 2   Date Filed: 12/11/2020




                                   No. 19-41046


   he moves for the appointment of substitute appellate counsel. That motion
   is DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03
   (5th Cir. 1998).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Avila-Ortega’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2